Citation Nr: 1639386	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral spondylolysis at L-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1981 and from January 1982 to January 1984 with subsequent service in the Navy Reserve.
This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied service connection for a claimed disability of the cervical spine.  The Veteran timely appealed the denial of his claim.

In June 2014, the Board remanded the case for further development.

Although the Board regrets the associated delay, for the reasons below, this case is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO initially denied the Veteran's claim without obtaining a medical opinion on the probability that a causal relationship exists between the Veteran's cervical spine disability and active military service.  The Board remanded the claim to arrange for a VA examination, instructing the examiner to provide an opinion as to whether it is at least as likely as not that any diagnosed cervical spine disability was: "(a) incurred in or due to the Veteran's active duty service; OR (b) is due to or chronically aggravated by service-connected bilateral spondylolysis at L-5."  

In addition to these opinions, the Board specifically required that the report of the VA examiner should address the following lay statements, made by the Veteran through his representative in a statement dated March 2014, which is available in his Virtual VA claims file: "that he injured his cervical spine at the same time he injured his lumbar spine and that his cervical spine disability is a consequence of over-compensating for his service-connected bilateral spondylolysis at L-5."  

The requested examination took place in August 2014.  After the examination and his review of the claims file, the examiner diagnosed cervical strain, giving 2007 as the date of diagnosis.  In the examiner's opinion, it was less likely than not that the Veteran's cervical strain was either incurred in service or the result of or aggravated by his service-connected spondylolysis at L-5.  To support his conclusion the examiner gave this very brief explanation for his conclusion that the diagnosed cervical strain was not incurred in service: "There are no entries in the [service treatment records] for cervical spine problems."  On the issue of secondary service connection, the examiner wrote: "There is no compelling evidence in the literature that low back pain with spondylolysis will cause or is related to a cervical spine problem.  Many years passed (1984 to 2005) after military service before the cervical problems occurred.  No injury was documented."   

When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The examiner based his opinion in part on the belief that the Veteran did not experience "cervical problems" between his discharge from active duty and 2005.  But post-service treatment records from a physician in private practice include a March 2003 note referring to "cervical disc disease" and attributing that diagnosis to a 1995 x-ray.  The same physician noted "myositis/myospasm" of the cervical spine in October 2000.  A September 1995 radiology report refers to degenerative calcification in the interspinous ligament at the C2-3 level.  The opinion of the August 2014 VA examiner is inadequate because it was based on the inaccurate assumption that the Veteran experienced no medical problems of the cervical spine until 2005 and does not explain the apparent neck problems observed in 1995.  The Board must therefore remand this case for a new medical opinion. 

The August 2014 VA examiner concluded it was unlikely that the Veteran's cervical spine disability was incurred in service because no cervical spine problems were documented in the available service treatment records.  But the absence contemporaneous treatment records, standing alone, is insufficient to justify the denial of his claim, see Buchanan v. Nicholson, 451 F.3d 1131, 1135-36 (Fed. Cir. 2006), particularly in this case when it is unclear whether complete copies of the Veteran's service treatment records are available.  All but a few of the available service treatment records relate to the Veteran's service with the Navy Reserve in the 1990s, and not to his active duty service in the Marines, when he suffered his in-service back injury.  Notes in the file concerning the initial August 1988 request for service treatment records indicate that an extensive search failed to locate the complete records.  A more recent March 2008 records request to the Tripler Army Medical Center in Honolulu, Hawaii received a negative response, indicating "NO RECORDS HERE: TRY PEARL HARBOR."  There is no evidence that the AOJ followed up on this letter by attempting to obtain potentially relevant records from Pearl Harbor.  On remand, the AOJ should make a new attempt to locate complete copies of the Veteran's service treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since May 2008.  The AOJ should also make reasonable efforts to obtain any outstanding service treatment records, including appropriate requests to the National Personnel Records Center (NPRC), the Naval Hospital at Pearl Harbor, as suggested by a March 2008 letter from the Tripler Army Medical Center in Honolulu, and to any likely Naval or Marine hospitals in Okinawa, Japan, where the Veteran claims he was hospitalized after his in-service back injury.  

2. After obtaining any identified and outstanding records, refer the claims file to the physician who conducted the August 2014 VA cervical spine examination for preparation of an addendum opinion.  If the August 2014 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.   

After reviewing the available records, the examiner should provide an opinion was to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was (a) incurred in or due to the Veteran's active duty service; OR (b) is due to or chronically aggravated by service-connected bilateral spondylolysis at L-5.

In rendering these opinions, the VA examiner should address records from a physician in private practice, dated March 2003, referring to "cervical disc disease" and attributing that diagnosis to a 1995 x-ray, myositis or myospasm of the cervical spine in October 2000 and a September 1995 radiology report, which refers to degenerative calcification in the interspinous ligament at the C2-3 level.  

The examiner's report must also address the Veteran's lay statements, particular his statement that he injured his cervical spine at the same time he injured his lumbar spine and his suggestion that his cervical spine disability is the secondary result of over-compensating for his service-connected bilateral spondylolysis at L-5.  

The examiner's report should include a complete rationale for all opinions provided.

3. The AOJ must ensure that all the requested examination report is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






